Judgment unanimously affirmed. Memorandum: The contention of defendant that reversal is required based on a Batson violation (see, Batson v Kentucky, 476 US 79) is not preserved for our review because he did not raise that alleged violation until after the jurors, including the alternates, were sworn (see, People v Hoskins, 254 AD2d 729, 729-730; People v Williams, 206 AD2d 917, lv denied 84 NY2d 911). In any event, defendant’s contention *864lacks merit. Even assuming, arguendo, that defendant established a prima facie case of discrimination, we agree with Supreme Court that the prosecutor’s explanation for the challenge was race-neutral and was not pretextual (see, People v Hinds, 270 AD2d 891, 891-892; see also, People v Barber, 156 AD2d 1022, 1023, lv denied 75 NY2d 866). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Burglary, 3rd Degree.) Present — Pigott, Jr., P. J., Green, Hayes, Wisner and Lawton, JJ.